83 So. 3d 777 (2011)
Jerrail T. BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-879.
District Court of Appeal of Florida, Fifth District.
October 28, 2011.
James S. Purdy, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Douglas T. Squire, Assistant *778 Attorney General, Daytona Beach, for Appellee.
COHEN, J.
Following a jury trial, Jerrail T. Brown was convicted of attempted voluntary manslaughter, aggravated battery, and aggravated assault. The sole issue he raises on appeal is the propriety of the mandatory minimum sentence imposed on the attempted voluntary manslaughter offense, pursuant to section 775.087(2), Florida Statutes (2007) (the "10-20-Life" statute). The State properly concedes error. Murray v. State, 491 So. 2d 1120, 1123 (Fla. 1986); Chambers v. State, 975 So. 2d 444, 454 (Fla. 2d DCA 2007). Under section 775.087(2), attempted voluntary manslaughter is not an enumerated offense subjecting an offender to its mandatory minimum provisions. Accordingly, we affirm Brown's convictions but reverse in part and remand with directions to strike the mandatory minimum sentence imposed on the attempted voluntary manslaughter offense, consistent with this opinion.
CONVICTIONS AFFIRMED; REVERSED in part; REMANDED.
GRIFFIN and MONACO, JJ., concur.